— Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant because she lost her employment through misconduct. Claimant, a jewelry salesperson, was discharged from her employment because she refused to follow certain orders given to her by an assistant to the vice-president. Claimant admitted that she was capable of handling the assignment, but refused "since it’s beneath my level of experience”. Subsequently, she refused to follow orders given directly to her by the vice-president and she was discharged. The claimant’s contention that she did not refuse to follow orders raises a question of credibility and such question is within the sole province of the board (Matter of Lester [Catherwood], 30 AD2d 1025). The employer must have the right to instruct its employees as to how work is to be done. A refusal by an employee to obey a lawful order constitutes misconduct so as to disqualify the employee from receiving benefits (Matter of James [Levine] 34 NY2d 491). Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.